Citation Nr: 1529665	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  08-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In July 2014, the Board remanded this case to the RO, as the agency of original jurisdiction (AOJ) over the present appeal, for additional evidentiary development, which included obtaining relevant medical records, including those records pertaining to his surgery for a stapedectomy of his left ear in 2004.  The Board notes that the RO performed the requested development, including obtaining the aforementioned medical records for inclusion in the evidence, and that its actions in this regard are in substantial compliance with the Board's remand instructions.  Thereafter, the RO confirmed the denial of VA compensation for bilateral hearing loss and tinnitus in a February 2015 rating decision.  The case was returned to the Board in April 2015 and the Veteran now continues his appeal. 

For the reasons that will be discussed below, this appeal is REMANDED once more to the AOJ.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran's service treatment records show that on audiological evaluation during entrance examination in August 1964, his pure tone thresholds, in decibels, converted from the ASA standard then in use to the ISO standard currently use by VA, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
15
LEFT
20
10
15
25
20

On audiological evaluation during service separation examination in April 1968, the Veteran's pure tone thresholds, in decibels, converted from the ASA standard then in use to the ISO standard currently use by VA, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
5
25
LEFT
30
20
10
15
10

The Veteran filed his original claim for service connection for tinnitus and bilateral hearing loss in July 2007.  His post-service medical records, dated 2004 - 2014, show treatment for tinnitus and severe-to-profound bilateral sensorineural hearing loss, status post left stapedectomy with history of otosclerosis, with prescribed electronic hearing aids.  Audiometric data establishes that his present hearing impairment in both ears meets the criteria established in regulation 38 C.F.R. § 3.385 (2014) for a disability for VA compensation purposes.  

The Veteran's military records establish that he served as a boiler technician in the engineering section of several naval warships, including the aircraft carrier USS Independence (CVA-62).  He reported that he was exposed to constant engine and machinery noise without hearing protection while pursuing his duties aboard ship during active service.  He contends that his bilateral hearing loss and tinnitus are directly related to his in-service noise exposure.  The Board concedes that the Veteran was exposed to acoustic trauma during active naval service, as exposure to machinery noise is consistent with his historically documented duties as a boiler technician.

In support of his claim, in August 2007 the Veteran submitted an opinion from his private treating physician, Sanford R. Dolgin, M.D., a board-certified otolaryngologist, who stated:

I have evaluated this patient in regards to noise induced hearing loss while in active military service.  After a thorough ear. . . examination [and] review of the patient's audiogram, I have determined that the patient has sensorineural hearing loss due to noise induced trauma while in active military service.

Dr. Dolgin's conclusion, as quoted above, was presented without any additional discussion or supportive rationale.

In response to the Veteran's claim, he was provided with a VA audiological examination in January 2008.  The Board notes at this point that when VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran reported during the January 2008 VA examination that he had a four-year history of unprotected military noise exposure from boiler room noise.  After testing and examination, the examining VA clinician diagnosed with the Veteran with tinnitus and moderately severe-to-profound bilateral hearing loss, significantly worse in his left ear.  In her nexus opinion, the examining audiologist stated that the Veteran's hearing loss was not the result of military noise exposure.  This opinion was based, in part, on the examiner's finding that there was "no hearing loss and/or [hearing] threshold shift noted while in the service."  The Board finds that this rationale is an inaccurate statement of the facts of the case because the Veteran's in-service audiograms do, in fact, demonstrate a hearing threshold shift during active duty, with a left ear ISO puretone threshold of 20 decibels at 500 Hertz on entrance examination in August 1964 shifting to 30 decibels at 500 Hertz on separation examination in April 1968.  Given the Veteran's conceded noise exposure in service, the case should be remanded for an addendum, preferably rendered by the same VA clinician who examined the Veteran in January 2008, but otherwise by an appropriate clinician, which includes discussion of the aforementioned hearing threshold shift and an opinion as to whether it is as likely as not (i.e., at least a 50 percent probability or greater) that this clinical finding demonstrates onset of the Veteran's hearing loss in service in the context of his entire audiological history.  Depending on the conclusion, the clinician should accordingly present a new opinion regarding whether it is as likely as not that the Veteran's tinnitus is also linked to his military service.     

The Board further finds that the VA examiner's January 2008 opinion is inadequate for VA adjudication purposes because it failed to consider, discuss, and either concur with or rebut the August 2007 nexus opinion of the Veteran's private physician, Dr. Dolgin, which presented a conclusory but probative statement linking the Veteran's current hearing loss to his in-service noise exposure.  There was also little consideration given to the Veteran's competent report of experiencing hearing loss in service and since that time.  Both of these deficiencies should be corrected on Remand.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  The Veteran's claims file and pertinent clinical history should be reviewed by an appropriate VA clinician, ideally the same audiologist that conducted the January 2008 VA audiology examination of record; otherwise, whichever clinician the RO/AOJ deems appropriate.  The Veteran's claims folder and a copy of this remand must be made available to the reviewing clinician for his/her consideration.  



Upon completion of review, the clinician is asked to provide the following addendum opinion:

Is at least as likely as not (a 50 percent probability or higher) that the Veteran's bilateral hearing loss and tinnitus are related to his period of active duty?  

For purposes of presenting this addendum opinion, the examiner is to assume as true the Veteran's reported four-year history of unprotected exposure to engine and machinery noise while serving in boiler rooms aboard ship during naval service.  

The examiner should also discuss the significance of the in-service audiograms demonstrating a hearing threshold shift at 500 Hertz, with a left ear ISO puretone threshold of 20 decibels on entrance examination in August 1964 shifting to 30 decibels on separation examination in April 1968.  The Veteran's competent report of experiencing hearing loss in service and since that time must be addressed as well.

The opinion must consider, discuss, and either concur with or rebut the August 2007 nexus opinion of the Veteran's private physician, Dr. Dolgin, which linked the Veteran's current hearing loss to his in-service noise exposure. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

If the requested addendum opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2.  Upon completion of the above actions, and any additional development deemed necessary in conjunction with completing the above actions, the RO/AOJ should readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus currently on appeal.  If the maximum benefit sought on appeal remains denied with respect to either issue, the Veteran and his representative should be furnished a supplemental statement of the case and be provided with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

